*771Order, Supreme Court, New York County, entered October 28, 1976, denying plaintiffs motion seeking an order to direct the defendant to appear for an examination before trial but granting production of certain financial records, unanimously modified, on the law and the facts, without costs and disbursements, to direct that the defendant appear for examination before trial in Special Term, Part 2, at 9:30 a.m., within 20 days after entry of an order hereon, or as the parties may otherwise agree, with the defendant to bring all relevant records to the examination with leave to him to raise appropriate objections in Special Term as may be required and the order is otherwise affirmed. That temporary alimony was denied is not relevant to a determination of permanent alimony (Hearst v Hearst, 3 AD2d 706, affd 3 NY2d 967) and, since the plaintiff seeks permanent alimony, complete financial disclosure is required by section 250 of the Domestic Relations Law without the need of showing special circumstance. That the plaintiff may have some knowledge of the defendant’s finances does not foreclose her right to have the defendant state his own knowledge under oath. Concur— Stevens, P. J., Murphy, Capozzoli, Markewich and Lynch, JJ.